Citation Nr: 0108864	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a kidney disorder, for 
the purpose of accrued benefits.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1931 to March 
1933 and from April 1933 to February 1934.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the appellant's claim on the 
basis that she had not filed a timely application for accrued 
benefits.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In August 1994, the RO received the veteran's claim for 
entitlement to service connection for a kidney disorder, 
which was denied by the RO in October 1994.  The veteran was 
notified of the decision and an appeal was filed.  During the 
course of the appeal, the appellant, daughter of the veteran, 
submitted a limited power of attorney on behalf of the 
veteran to act in his stead.  The appeal came to the Board 
and, in August 1996, the Board remanded the case to the RO 
for further development, to include obtaining the veteran's 
pertinent medical records.  

In reviewing the record, it appears that the veteran died in 
November 1996; however, the VA was not aware of his death 
until March 1999.  Correspondence of  record from the 
appellant, including copies of some sent to her Congressman, 
dated after the veteran's death, contains no indication that 
he had died.  Meanwhile, the veteran's claim had continued to 
be processed.  

By VA letter dated in Mach 1999, the appellant was advised 
that the VA had discontinued the processing of the veteran's 
appeals claim due to his death.  She was informed that the VA 
had continued to process his claim because the VA had never 
received any notice of the veteran's death or an official 
death certificate either from the appellant or from any other 
source.  Further, the appellant was advised that appeals 
pending at the time of a veteran's death do not remain in 
effect and that a claim for accrued benefits is necessary to 
act on a pending claim.  A review of the veteran's claims 
file conducted at the time of the VA's March 1999 letter 
disclosed that the appellant had not filed a claim for 
accrued benefits, which, by law, would to have been filed by 
November 13, 1997 (one year from the apparent date of the 
veteran's death).  See 38 C.F.R. § 3.1000(c) (2000).  In 
August 1999, VA received the appellant's application for 
reimbursement from accrued amounts due a deceased 
beneficiary.  

A review of the veteran's claims file notes that there is no 
official certificate of his death in the claims file.  It 
would appear from the file that the veteran died in November 
1996, relying on the date provided by the appellant in her 
August 1999 application for accrued benefits and copy of a 
cemetery bill, dated in September 1997, which was submitted 
with her application for benefits in August 1999.  However, 
there needs to be a copy of an official death certificate to 
confirm the date of the veteran's death, particularly since 
it is within one year following that confirmed date that a 
claim for accrued benefits must be filed.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the 
appellant or other appropriate source a 
copy of the veteran's official certificate 
of death.  Once obtained, the copy of the 
certificate is to be incorporated with the 
veteran's claims file.  If a copy of the 
veteran's official death certificate is 
not available, or the search for the 
certificate yields negative results, that 
fact should clearly be documented in the 
claims file and the appellant so notified.  

3.  The RO is to inform the appellant that 
she is free to submit additional evidence, 
including evidence that she previously 
notified the RO of the veteran's death, or 
in some way provided information that 
reasonably could have been construed by 
the RO that the veteran had died, and that 
she filed either a formal or informal 
claim for reimbursement of expenses from 
accrued benefits within one year following 
the veteran's death.  The RO should afford 
the appellant an appropriate opportunity 
to submit the additional evidence.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The appellant should be afforded 
the appropriate opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


